Citation Nr: 0433134	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  96-73 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
October 1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Service connection for asthma was 
granted in a January 1970 rating decision and a 30 percent 
rating was assigned, effective from October 6, 1969.  The 30 
percent rating for this condition remained in effect until 
the May 1996 rating decision increased the rating to 60 
percent for the period from August 8, 1995, until January 9, 
1996, when the 30 percent rating was restored.  The 30 
percent rating is protected from reduction under the 
provisions of 38 U.S.C.A. § 110 (West 2002) and 38 C.F.R. § 
3.951 (2004).  The May 1996 rating decision also denied the 
veteran's claim for a total disability rating based on 
unemployability resulting from the asthma, the veteran's only 
service-connected disability with a compensable rating.  
Service connection is also in effect for defective hearing 
which is not considered disabling to a compensable degree.

In May 2002 and March 2003, the Board undertook additional 
development in this case pursuant to 38 C.F.R. § 19.9(a)(2).  
However, the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated this regulation in the case of 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board remanded the case 
to the RO in July 2003 for readjudication in light of 
additional evidence developed by the Board.


FINDINGS OF FACT

1.  The veteran's bronchial asthma is manifested by daily 
inhaler use, shortness of breath with physical activity, FEV-
1 of 89 percent, and FEV-1/FVC of 74 percent.

2.  The veteran's asthma is no more than moderately disabling 
and does not preclude employment which is sedentary in nature 
or which does not require strenuous physical exertion; the 
asthma does not present an exceptional or unusual disability 
picture.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2004).  

2.  The bronchial asthma does not preclude substantially 
gainful employment or warrant extra-schedular consideration.  
38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
March 2001, and by supplemental statements of the case issued 
in 2001 and 2004.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter and supplemental 
statements of the case provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  Although they did not 
specifically address the VCAA "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  In 
fact, 38 C.F.R. § 3.159(b)(1), which includes this "fourth 
element," was cited in the February 2004 SSOC.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the VCAA notice letter was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

Factual background.  By a rating action of January 1970 
service connection for asthma was granted and a 30 percent 
disability rating was assigned, effective October 7, 1969.  
In making that determination the RO noted that the records 
indicated that the veteran during service in April 1968 began 
having frequent attacks of asthma.  Under extensive treatment 
and medication his attacks became less frequent and severe.  
Since service he had been receiving regular medical treatment 
for his asthma.  

The veteran was hospitalized at a VA facility on August 8, 
1995, days for an allergic reaction which he experienced 
while working at the hospital.  It was reported that he had 
been working in the interstitial area between floors of the 
hospital when he suddenly became red and itchy and felt as if 
he could not breathe.  He could not relate his acute reaction 
to any specific contact.  He reportedly experienced an 
anaphylactic reaction.  He was released from the hospital on 
August 10, 1995.

VA medical records show that when the veteran was seen for 
follow-up care later in August 1995, it was noted that his 
asthmatic symptoms in general had been relatively mild.  
Pulmonary testing in September 1995 revealed a borderline 
obstructive ventilatory defect.  Improvement in forced 
expiratory flow-rates following inhaled bronchodilators 
suggested that he would benefit from the continued use of 
bronchodilator therapy.  Later in September it was reported 
that he was having difficulty with acute asthma attacks.  
When seen in November 1995, it was reported that he had had 
one acute asthma attack within the last 2 months which he 
described as mild.  He reported that he experienced chest 
tightness and shortness of breath.  In December he reported 
that he experienced recent exacerbations and that his asthma 
was worsening.  On January 9, 1996, it was reported that the 
veteran took a short course of steroids in December and 
improved dramatically and discontinued the medication.  Since 
then he had had intermittent chest tightness, heaviness, and 
marked fatigue.  Reportedly, he exercised vigorously for 45 
minutes every morning.  However, because of the fatigue and 
the periodic chest tightness he had not been able to perform 
his normal duties and had been laid off from work.  He was 
unemployed.

In January 1996 the veteran filed a claim for increased 
compensation.  He reported that he could no longer work due 
to increased disability resulting from asthma.

A VA examination report reflects that in March 1996 the 
veteran reported that he had had recurrent bouts of dyspnea 
and chronic cough diagnosed as asthma.  For many years he was 
able to get along with the use of Tedral pills and Primatene 
mist inhaler.  In August 1995, while working at a VA hospital 
installing air conditioning ducts, he had an acute 
anaphylactic reaction to some environmental irritant.  He 
required emergency care and admission to the VA hospital.  
Since that time he had been seen regularly by VA pulmonary 
and allergy specialists.  He had been prescribed many 
medications which had helped to a degree.  He had experienced 
increased difficulty in performing his regular work duties 
and since August had had several absences from work due to 
his asthmatic problems.  He had been skin tested and was 
found to be sensitive to several external environmental 
respiratory irritants.  He was then receiving weekly 
desensitization injections.  A recent pulmonary function test 
(PFT) revealed moderate obstructive ventilatory defect, which 
responded to bronchodilators.  Chest x-rays within the last 6 
months failed to reveal evidence of chronic or active 
pulmonary disease.  The examiner noted that the veteran was 
emotionally uptight and depressed about his future 
employability.  He was observed to be suffering from an 
expiratory problem as he talked.  Auscultation of the chest 
revealed some scattered wheezing throughout the lung fields 
at the end of expiration.  There was no lip or fingernail 
cyanosis.  The diagnosis was chronic extrinsic atopic asthma 
with serious work related handicap.

In a May 1996 rating decision, the RO increased the rating 
for the veteran's asthma from 30 to 60 percent effective from 
August 8, 1995, the date of his emergency treatment for his 
acute anaphylactic reaction.  The 60 percent rating was 
reduced to 30 percent effective from January 9, 1996.  The RO 
noted that while he was still having some dyspnea on exertion 
and some chest discomfort at that time he did not meet the 
criteria for a higher evaluation.

Extensive VA clinical records from 1996 include an August 
1996 PFT, which revealed an FVC of 78 percent, FEV-1 of 77 
percent, and an FEV-1/FVC of 81 percent.  The examiner noted 
that the veteran had normal lung volume.  He noted the study 
was, "Technically inadequate due to poor patient effort."

In a statement dated in July 1996, Richard D. Sulman, D.O, 
F.A.A.F.P., noted that he treated the veteran for multiple 
allergies and respiratory difficulties.  He opined that the 
veteran could no longer work as a sheet metal worker.   

Private medical statements in August 1996 from Stuart 
Kilstein, M.D., noted that the veteran had had an anaphylaxis 
shock in August 1995 and was in intensive care for 3 days.  
It was subsequently established that he had numerous 
allergies and respiratory problems.  He opined that it was 
considered life threatening for the veteran to work in any 
dusty area or to do strenuous work.

Letters dated July and August 1996 from his job foreman and 
employer at the United Sheet Metal Company, noted the veteran 
could no longer work in sheet metal due to his asthmatic 
condition.  It was recommended that the veteran be laid off 
as a disabled employee.

In a February 1997 statement, Stanley J. Cannon, M.D., noted 
that the veteran suffered an anaphylaxis shock in August 
1995, and by January 1996 he was unable to continue working.  
Since then his breathing improved and his peak flow 
measurements were more within his normal range.  He had had 
several asthmatic flare-ups relieved by inhalers.  He noted a 
September 1996 PFT which revealed an FVC of 68 percent, FEV-1 
of 65 percent, and an FEV-1/FVC of 78 percent.  Post 
bronchodilator, the FVC went to 78 percent and FEV1 to 77 
percent.  The impression was severe bronchial asthma.  The 
doctor opined that the veteran could be rehabilitated to a 
vocation not requiring physical exertion.

VA outpatient treatment records reflect that PFT results in 
October 2001 revealed FVC of 99 percent before and 98 percent 
after bronchodilation, FEV-1 of 93 before and 94 percent 
after bronchodilation, and FEV/FVC of 76 before and 78 after 
bronchodilation.  In January 2002 it was noted that the 
veteran continued to report intermittent pulmonary symptoms 
and fairly constant shortness of breath but that there were 
no reliable objective correlates.

The veteran was accorded an examination for disability 
evaluation purposes in October 2002.  The veteran reported 
that he was short of breath all the time and that a 5-minute 
walk made him dyspneic.  He reported that he took inhalers 
Fluticasone 4 puffs twice a day, Salmeterol 4 puffs twice a 
day, Zafirlukast 2 tablets twice daily, Albuterol nebulizer 
every night and Albuterol inhaler 4 puffs when he went 
outside the house during any activity.  Physical examination 
revealed clear breath sounds.  PFT results reflect that FEV-1 
was 86 percent before bronchodilation and 96 percent after 
bronchodilation.  FEV/FVC was 77 before and 81 after 
bronchodilation.  The PFT results were interpreted to reveal 
mild obstructive lung disease.  The combination of 
obstructive lung disease and increased diffusion capacity was 
consistent with bronchial asthma.

VA medical records reflect that when the veteran was seen in 
May 2003 he was doing very well and was in excellent spirits.  
He related that he had stopped all of his medications and 
then resumed Albuterol and Primatene.  He was then changed 
from Serevent to Foradil and since then noted that he had 
felt fairly good and could run if he had to.  He had not been 
taking Flovent.  He was taking albuterol tablets, 1/2 tablet, 
as needed.  His use of albuterol was markedly down.  
Examination revealed that his chest was clear to auscultation 
and percussion.  The physician noted that the veteran had 
been doing unusually well for several months, possibly 
related to the change from Serevent to Foradil, or to a 
reduction in whatever environmental agent had previously 
triggered his condition.

In a June 2003 VA examination, the veteran reported shortness 
of breadth (SOB) when he talked too much, walked too fast or 
far, or when he did anything strenuous.  He reported not 
working as a sheet metal worker for 7 years.  He had a 
chronic cough, but no paroxysmal dyspnea.  He took Formoterol 
inhaler and Albuterol 5 puffs twice daily.  He stated that 
with this regimen he did not wheeze in the morning.  When he 
had SOB he took Sudafed or Primatene tablets.  He stated that 
he had an anaphylactic reaction in March.  The diagnosis was 
bronchial asthma, and the examiner opined the veteran was 
employable.

In a June 2003 PFT, the veteran had an FVC of 97 percent, 
FEV-1 of 89 percent, and an FEV-1/FVC of 74 percent.  It was 
reported that there was a minimal obstructive lung defect.  
The airway obstruction was confirmed, but the lung volume and 
diffusion capacities were within normal limits.

The claims file includes extensive and duplicative treatment 
records, and medical statements regarding various physical 
disabilities including bronchial asthma.  These records do 
not indicate that the veteran's bronchial asthma is more 
severe than shown by VA examinations and PFT results.

Criteria/Analysis.   Disability evaluations are determined by 
the application of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  The percentage ratings represent as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran filed his current claim for an increased rating 
in January 1996.  The Board notes that, effective October 7, 
1996, the schedular criteria for the evaluation of service-
connected respiratory disorders underwent revision.  A 
precedent opinion of the VA Office of the General Counsel 
held that, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000). 

Pursuant to those regulations in effect prior to October 7, 
1996, a 30 percent evaluation for service-connected bronchial 
asthma is warranted where there is evidence of moderate 
symptomatology manifested by asthmatic attacks separated by 
only 10- to 14-day intervals, with moderate dyspnea on 
exertion between attacks.  A 60 percent evaluation is 
warranted where there is evidence of frequent attacks of 
asthma (one or more attacks weekly), with marked dyspnea on 
exertion between attacks and only temporary relief with 
medication, where more than light manual labor is precluded.  
A 100 percent evaluation requires pronounced symptoms with 
very frequent asthmatic attacks, severe dyspnea on slight 
exertion between attacks, and marked loss of weight or other 
evidence of severe impairment of health.  38 C.F.R. 4.97, 
Diagnostic Code 6602 (effective prior to October 7, 1996). 

Under those regulations which became effective October 7, 
1996, a 30 percent evaluation is warranted for service-
connected bronchial asthma where there is an FEV-I of 56 to 
70 percent of that predicted, or an FEV-I/FVC of 56 to 70 
percent, or a need for daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  A 60 percent evaluation requires an FEV-I of 40 
to 55 percent of predicted, or an FEV-I/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (i.e., at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  38 C.F.R. 4.97, Diagnostic Code 
6602 (effective October 7, 1996).  Post-bronchodilation 
values are utilized when applying the rating criteria.  See 
61 Fed. Reg. 46720, 46723 ("The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy. . . .  Using this standard testing 
method assures consistent evaluations.") 

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Based on the aforementioned, it is clear that, under either 
the "old" or "amended" schedular criteria for the evaluation 
of service-connected bronchial asthma, an evaluation in 
excess of 30 percent is not warranted.  This is particularly 
the case given the fact that, in the past, the veteran has 
been described as suffering from no more than "moderate" 
bronchial asthma.  While not dispositive, the evidence does 
not indicate symptomatology consistent with "severe" asthma.  
Specifically, since his hospitalization in August 1995 for an 
anaphylaxis shock, it does not appear that he has been 
hospitalized for treatment of service-connected bronchial 
asthma.  Moreover, as of the time of a VA respiratory 
examination in June 2003, the veteran stated that the most 
recent exacerbation of his asthma had been in March 2003.  He 
has not however reported any periods of incapacitation 
requiring bedrest or home oxygen.  Pulmonary function testing 
showed a ratio of FEV-I to FVC of 74 percent of predicted, 
with an FEV-I of 89 percent.  Diffusion capacity was 
described as within normal limits, and there was only a 
minimal obstructive lung defect.  

Based on such findings, the Board is of the opinion that the 
30 percent evaluation currently in effect is appropriate, and 
that an increased rating is not warranted.  At no time since 
his August 1995 hospitalization, has the veteran exhibited 
clinical findings consistent with a 60 percent evaluation 
under either the "old" or "amended" schedular criteria for 
the evaluation of service-connected respiratory disorders. 

The Board notes that VA clinical records include an August 
1996 PFT revealing an FVC of 78 percent, FEV-1 of 77 percent, 
and an FEV-1/FVC of 81 percent; and, an October 2001 PFT 
revealing an FVC of 99 percent before and 98 percent after 
bronchodilation with an FEV-1 of 93 before and 94 percent 
after, and an FEV/FVC of 76 before and 78 after.  In 
addition, Dr. Cannon's February 1997 medical statement noted 
a September 1996 PFT which revealed an FVC of 68 percent, 
FEV-1 of 65 percent, and an FEV-1/FVC of 78 percent.  Post 
bronchodilator, FVC went to 78 percent and FEV1 to 77 
percent.  The impression was severe bronchial asthma.  Dr. 
Cannon opined the veteran could be rehabilitated to a 
vocation not requiring physical exertion.

None of these PFTs meet the criteria for a greater than 30 
percent rating.  The records do not indicate that the 
veteran's bronchial asthma disability is greater than shown 
by his VA examinations and PFTs.  

Accordingly, an evaluation in excess of 30 percent for 
service-connected bronchial asthma is denied.  In reaching 
this decision, the Board has considered the issue of whether 
the veteran's service-connected asthma presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. §§ 3.321(b)(1), 4.16(b); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).  In this regard, the Board notes 
that the evidence does not show that the veteran's service-
connected asthma, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although the veteran has not worked as 
a sheet metal worker for many years, there is no objective 
evidence showing marked interference with employment.  VA 
examiners as well as Dr. Cannon have opined that he is 
employable albeit not in the sheet metal trade or while doing 
strenuous physical work.  Any employment impairment extant is 
adequately contemplated by the 30 percent evaluation 
currently assigned.   Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. §§ 3.321(b)(1) and 4.16(b) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  
 

ORDER

Entitlement to a rating in excess of 30 percent for bronchial 
asthma is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



